Title: James Madison to James Monroe, 26 June 1827
From: Madison, James
To: Monroe, James


                        
                            
                                Dear Sir
                            
                                
                                    Montpellier
                                
                                June 26. 1827
                            
                        
                        Among the names which are presented for consideration in filling the vacant Chair in the University is that
                            of Thomas H. Levins, now of New York, formerly of the District of Columbia, where he was Professor of Mathematics in the
                            College. Letters in his favor are recd. from Mr. Calhoun, Genl. McComb, and Mr. A. H. Powell who I suppose is the present
                            Member of Congress of that name. Whatever be the final selection by the Visitors, it is well to have a fair view of the
                            comparative merits of the Candidates. Perhaps you may have an opportunity of learning from the District something
                            concerning those of the one in question, if not already sufficiently known to you.
                        I had the pleasure of hearing from Govr. Coles that he understood from Mr. N. Biddle himself that the Bank
                            had arranged your affairs with it, entirely to your satisfaction. I flatter myself that there
                            is no misconception in the case.
                        I need not remind you that the 10th. of July is the time for the meeting of the Visitors, and that I rely on
                            the pleasure of taking you by the hand here, some days previous to that date. Be assured always of my affece. respects,
                            with which are offered the joint salutations of Mrs. M. & myself, for the whole of your family Circle.
                        
                            
                                James Madison
                            
                        
                    